DETAILED ACTION
In Applicant’s Response filed 6/7/21, Applicant amended claims 1, 4-12, 14, 18 and 22-24; amended the specification; and submitted replacement drawing sheets. Claims 2-3,17,19 and 21 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/21 was filed after the mailing date of the Non-Final Rejection on 1/7/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 602, 603, 605 and 607.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 7-8, 12, 14, 25, 27 and 28 are objected to because of the following informalities requiring appropriate correction:
In claim 1, lines 3-5 should be amended as follows for improved clarity: “…collected into said lumen thin tubular flexible sheath forms said at least one 
In claim 7 lines 5-6: “a lumen” should be “said lumen”.
In claim 8 line 3: “a said valley fold” should be “at least one valley fold”.
In claim 12 line 7: “said sheath” should be “said thin tubular flexible sheath”.
In claim 12, line 9 should be amended to recite: “for insertion of of a user into said lumen on two sides…” for improved clarity.

In claim 25 line 2: “comprising” should be “comprises”.
In claim 25 line 3: “the user’s hands” should be “the hands of the user”.
In claim 28 line 1: “A method” should be “The method”.
In claim 28, line 5 should be amended to recite: “…said of said surgical device using said at least one visible marking…”.
Claim 27 should be amended as follows for improved clarity:
27. The surgical drape of claim 12, wherein said thin tubular flexible sheath has a longitudinal axis, wherein said thin tubular flexible sheath has a distal end and a proximal end including said of said distal opening and said of said proximal opening, respectively, and wherein said of said distal opening is smaller than said of said proximal opening, and wherein said of said distal opening is larger than a width of the extension of the surgical device; wherein said of said distal opening has a center and wherein said of said thin tubular flexible sheath; wherein said surgical drape includes a visible marking on said thin tubular flexible sheath near said distal end, said visible marking located one of: on a circumferential portion of said thin tubular flexible sheath adjacent said of said distal opening; on a circumferential portion of said thin tubular flexible sheath opposite said of said distal opening; and surrounding said of said distal opening.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4, 7-15, 20, 22, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Rogers (US 2013/0167847) and further in view of Adams (US 2011/0041995).
With respect to claim 1, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that said thin tubular flexible sheath (protective cover 20 has a hollow elongated member 22 made from a pliable material –para [0036]) is configured to be axially collected when folded (the protective cover may be folded in a variety of ways such as telescopically as shown in fig 2 – para [0059]; telescopically folding is interpreted as providing axial collection of the drape into folds).
Capote does not, however, explicitly disclose that said distal opening is axially collected into a lumen defined by said sheath and wherein said axially collected sheath forms at least one valley fold.
Rogers teaches various drapes for covering surgical equipment wherein said drapes are accordion folded into a compact, collapsed configuration (as shown i.e. in fig 5) whereby a distal opening (opening surrounded by elastic band 17 in fig 5) is axially collected into a lumen defined by said sheath (the folding pattern provides axial collection of the sheath as shown in fig 5 and the opening surrounded by elastic band 17 is located interiorly of not only the band 17 but, also, the material forming the tubular sheath structure of the drape as shown in fig 5 and 
With respect to claim 4, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 1) and Adams further discloses at least one visible marking on said sheath when axially collected, said marking indicating the position of said at least one valley fold (a hand with arrow indicia 412 is used to illustrate that the user’s hands are to be placed in the cuff 102; therefore, the indicia is interpreted as marking the location of the valley fold forming cuff 102; para [0026]; figs 4F and 4G). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Capote in view of Rogers and further in view of Adams to add at least one visible marking on said sheath when axially collected, said marking indicating the position of said at least one valley fold, as in Adams, in order to assist with use of the drape.
With respect to claim 7, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses a 
Providing the surgical drape (as shown in fig 2A the cover 20 is provided);
Inserting an extension of said surgical device through said distal opening of said thin tubular flexible sheath when axially collected (fig 2A shows a person inserting an elongated instrument into opening 26 in cover 20 and the instrument also extends through the opening at the opposing end 40 to extend outside cover 20 and thus is interpreted as being inserted through the distal opening – para [0037-0038]; fig 2A shows cover 20 in a folded configuration – para [0021] and the member 22 of cover 20 is interpreted as being axially collected when folded), said extension inserted into a lumen of said tubular sheath (figure 3 shows a support arm 48 of instrument 50 inserted into the interior space within member 22 of cover 20);
Axially extending said tubular sheath while covering at least a portion of said surgical device (the folded cover 20 shown in figure 2A is axially extended in order to be expanded to cover the elongated support arm 48 of instrument 50 as shown in fig 3 when a user grasps the loop members 28 and 30 as handles for pulling or draping the cover 20 over the elongated arm as described in para [0037]);
Closing said distal opening by said at least one distal fastener (tape 46 can be used to “seal” the second end 40 after an instrument is positioned within the opening – para [0038]; sealing the opening is interpreted to mean that the opening is closed – i.e. sealing the opening 
With respect to claim 8, Capote in view of Rogers and further in view of Adams discloses the method substantially as claimed (see rejection of claim 7) and Capote also discloses aligning the distal opening with said extension of said surgical device (the opening at end 40 is interpreted as being aligned with the extension of the instrument in order to allow the instrument to pass through the opening at end 40 to extend outside the cover 20 as described in para [0038]).
Capote does not, however, disclose introducing at least part of a user’s hand into a valley fold in said thin tubular flexible sheath when axially collected prior to said inserting.
Rogers teaches various drapes for covering surgical equipment wherein said drapes are accordion folded into a compact, collapsed configuration (as shown i.e. in fig 5) whereby a distal opening (opening surrounded by elastic band 17 in fig 5) is axially collected (the folding pattern provides axial collection of the sheath as shown in fig 5) and wherein said axially collected sheath forms at least one valley fold surrounding said distal opening (as shown in fig 5, at least one accordion fold is provided around the elastic band 17 which therefore surrounds the opening defined interiorly of band 17; each accordion fold is interpreted as including a valley fold and corresponding mountain fold to provide the zig-zag or accordion configuration). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have folded the thin tubular sheath of Capote in view of Rogers and further in view of Adams to form a plurality of accordion folds such that said distal opening is 
Capote also does not disclose that the valley fold surrounding said distal opening is sized and shaped for insertion of the user’s hands prior to inserting an instrument into said drape.
Adams, however, teaches a drape for covering an instrument arm (drape used to cover a C arm of a medical device – abstract) wherein the drape is folded such that a cuff 102 is provided at one end which is sized to permit placement of a user’s hands on both sides of the end of the drape as shown in figures 4F and 4G (hands 418A/B; para [0026-0027]) wherein the user’s hands are inserted into the cuff to position the edge of the drape in a desired location on a surface such as for installation of the drape on a device such as a C arm of a medical device (para [0027]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Capote in view of Rogers and further in view of Adams to provide a valley fold at the distal opening that is sized and shaped for insertion of the user’s hands prior to inserting an instrument into said drape as taught by Adams in order to assist with positioning of the drape in a desired location.
With respect to claim 9, Capote in view of Rogers and further in view of Adams discloses the method substantially as claimed (see rejection of claim 7) but Capote does not disclose that closing comprises fastening a portion of said tubular sheath by at least one proximal fastener.
Rogers teaches a drape for covering surgical equipment (drape 10 in fig 2A) comprising a proximal end with an opening aperture (open end 11) and a distal end (end 12) wherein the drape includes a plurality of fasteners (tabs 14) spaced along the drape (as shown in fig 2A) where at least one fastener is positioned at the proximal opening aperture (as shown in fig 2A a 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added at least one proximal fastener to the drape of Capote in view of Rogers and further in view of Adams wherein the fastener is used for closing the drape as taught by Rogers in order to allow the drape to be secured to a covered instrument at multiple locations to assist with positioning of the drape on the instrument and to prevent access to the covered area within the drape to prevent contamination and/or breach of a sterile field.
With respect to claim 10, Capote in view of Rogers and further in view of Adams discloses the method substantially as claimed (see rejection of claim 7) and Capote further discloses that said axially extending comprises inverting the thin tubular flexible sheath during said covering of said at least a portion of said surgical device (as shown in figure 2a, the member 22 is held upside down during insertion of the instrument for covering – i.e. the tapered end is pointed down instead of up).
With respect to claim 11, Capote in view of Rogers and further in view of Adams discloses the method substantially as claimed (see rejection of claim 7) and Capote further discloses that said inserting comprises inserting said extension through said distal opening into 
With respect to claim 12, Capote discloses a surgical drape (protective cover 20; fig 1, 2A-B, 3) for covering a surgical device having an extension (fig 3 shows cover 20 used to cover an elongated support arm 48 of an instrument 50 in an operating room – para [0040]; the instrument is interpreted as being a surgical device since it is in an operating room), comprising: 
a thin tubular flexible sheath (protective cover 20 has a hollow elongated member 22 made from a pliable material –para [0036]; pliable materials are easily bent and flexible; the member 22 of cover 20 is formed as a tubular sheath as shown in fig 1; the material forming member 22 of cover 20 is interpreted as being thin because the loop members 28 and 30 are shown in figs 1 and 2a as having a thin cross-sectional shape in comparison to an inserted instrument (comparison shown in fig 2a) and the thickness of the material of the sheath corresponds to the thickness of the loop members as shown in fig 1) having a distal opening and a proximal opening (first opening 26 at first end 24 and a second opening is formed at second end 40 – para [0036;0038]), wherein said distal opening has an aperture that is smaller than an aperture of said proximal opening (the member 22 is tapered at the second end 40 as shown in fig 1 and thus the opening formed at this end along perforated line 44 is smaller than the opening 26 formed at the wider first end 24 – para [0038]; fig 1), and wherein said aperture of said distal opening (opening at the second end 40) is larger than a width of an extension of a 
wherein said thin tubular flexible sheath (protective cover 20 has a hollow elongated member 22 made from a pliable material –para [0036]) is axially foldable (the protective cover may be folded in a variety of ways such as telescopically as shown in fig 2 – para [0059]; telescopically folding is interpreted as providing axial collection of the drape into folds); and
at least one distal fastener positioned near said distal opening (adhesive tape 46 at the second end 40), and configured to close said aperture of said distal opening (tape 46 can be used to “seal” the second end 40 after an instrument is positioned within the opening – para [0038]; sealing the opening is interpreted to mean that the opening is closed – i.e. sealing the opening around an instrument closes the opening to prevent anything else from entering or exiting through the opening).
Capote does not, however, explicitly disclose that said sheath is axially foldable to form at least one valley fold having a lumen surrounding said distal opening.
Rogers teaches various drapes for covering surgical equipment wherein said drapes are accordion folded into a compact, collapsed configuration (as shown i.e. in fig 5) whereby a distal opening (opening surrounded by elastic band 17 in fig 5) is axially collected into a lumen defined by said sheath (the folding pattern provides axial collection of the sheath as shown in fig 5 and the opening surrounded by elastic band 17 is located interiorly of not only the band 17 but, also, the material forming the tubular sheath structure of the drape as shown in fig 5 and 
Capote in view of Rogers does not, however, disclose that said at least one valley fold surrounding said distal opening is sized and shaped for insertion of the user’s hands on both sides of said distal opening.
Adams, however, teaches a drape for covering an instrument arm (drape used to cover a C arm of a medical device – abstract) wherein the drape is folded such that a cuff 102 is provided at one end which is sized to permit placement of a user’s hands on both sides of the end of the drape as shown in figures 4F and 4G (hands 418A/B; para [0026-0027]) wherein the user’s hands are inserted into the cuff to position the edge of the drape in a desired location on a surface such as for installation of the drape on a device such as a C arm of a medical device (para [0027]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the valley fold surrounding the distal opening in the device of Capote in view of Rogers so that the fold is sized and shaped for 
With respect to claim 13, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses at least one handling portion configured to allow manipulation of said thin tubular flexible sheath by hand (the loop members 28 and 30 provide a handle for pulling or draping cover 20 over an elongated arm or extension of an instrument – para [0037]).
With respect to claim 14, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 13) and Capote further discloses that said at least one handling portion comprises a handle connected to said thin tubular flexible sheath (the loop members 28 and 30 provide a handle for pulling or draping cover 20 over an elongated arm or extension of an instrument – para [0037]; the loop members 28/30 are connected to member 22 of cover 20 as shown in figures 1 and 2A).
With respect to claim 15, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose that said thin tubular flexible sheath radially folds to form a plurality of concertina folds.
Rogers teaches an analogous drape for covering surgical equipment (drape 10 in fig 2A) comprising a proximal end with an opening aperture (open end 11) and a distal end (end 12) wherein the drape is pleated or accordion style drape material shown formed into an accordion tube (para [0031]; fig 2A; radial folds to form concertina folds are interpreted as being zig-zag or “accordion” folds). It would have been obvious to one having ordinary skill in the art, before 
With respect to claim 20, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that said thin tubular flexible sheath (member 22) has a circular cross-section (as shown in figures 1 and 2A).
With respect to claim 22, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose in the embodiment of figures 1, 2a-b and 3 that said distal opening aperture is at least 50% smaller than said proximal opening aperture. Capote does, however, teach a different embodiment that is shown in figure 4 where the cover (60) is tapered over a longer longitudinal distance (para [0041]) to provide a distal opening aperture (second opening 70) that is at the distal end (second end tip 72) where the distal opening aperture is at least 50% smaller than the proximal opening aperture (as shown in figure 4, the second opening 70 is less than 50% of the size of the opening 66). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have changed the size of the distal opening aperture in the embodiment of figures 1, 2a-b and 3 of Capote so that the aperture is at least 50% smaller than said proximal opening aperture like in the embodiment shown in figure 4 of Capote in order to provide a closer fit between the aperture and the covered instrument and, furthermore, because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.  
claim 24, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that said extension of said surgical device comprises an arm (elongated support arm 48 of an instrument 50 in an operating room – para [0040]) and wherein said distal opening aperture is sized to allow for insertion of said arm through (the second opening at end 40 is configured to allow an elongated instrument to extend outside of the protective cover 20 at the second end and thus is interpreted as being sized to permit the instrument to pass through the opening – see para [0038]).
	Capote does not, however, specifically disclose that the instrument arm is a “robotic” arm.
Capote does, however, teach that the protective cover is designed to meet the need for cleanliness in surgery rooms and computer component fabrication and manufacturing environments where elongated portions or extensions of instruments, such as robotic arms, are used in a clean or sterile environment (para [0008-0009]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a robotic arm as the instrument arm with the drape of Capote in view of Rogers and further in view of Adams in order to further the stated goal in Capote of providing a means to maintain cleanliness in environments where instruments with robotic arms are used.
With respect to claim 25, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses at least one handling portion configured to allow manipulation of said thin tubular 
With respect to claim 26, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose at least one proximal fastener positioned near said proximal opening and configured to close said aperture of said proximal opening. 
Rogers teaches a drape for covering surgical equipment (drape 10 in fig 2A) comprising a proximal end with an opening aperture (open end 11) and a distal end (end 12) wherein the drape includes a plurality of fasteners (tabs 14) spaced along the drape (as shown in fig 2A) where at least one fastener is positioned at the proximal opening aperture (as shown in fig 2A a tab 14 is located at a position close to but spaced apart from the open end 11 – i.e. at reference numeral “15” in fig 2A) and wherein the fasteners (tabs 14) can be wrapped around the drape to gather excess material (para [0054]) and thus are interpreted as being used to “close” the drape (wrapping the tabs to gather excess material cinches the drape in close proximity to the covered instrument and is interpreted as thereby closing off the interior passage within the tubular sheath).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added at least one proximal fastener to the drape of Capote in view of Rogers and further in view of Adams wherein the fastener is positioned near said proximal opening and configured to close said aperture of said proximal opening as taught by Rogers in order to allow the drape to be secured to a covered instrument at multiple locations 
With respect to claim 28, Capote in view of Rogers and further in view of Adams discloses the method substantially as claimed (see rejection of claim 7)
Capote does not, however, disclose that said surgical drape includes at least one visible marking designed to mark said distal opening of said sheath; said method further including guiding orientation of said surgical drape relative to said extension using said at least one visible marking during inserting.
Adams, however, teaches this method because in Adams, the drape includes a hand with arrow indicia 412 near the distal end and opening of the drape as shown in fig 4G to illustrate that the user’s hands are to be placed in the cuff 102. The directions provided by the indicia to place the user’s hands in the cuff 102 guides orientation of the drape relative to an extension of a device that is being inserted because as shown in figure 4G, using this indicia for placement of the hands allows the user to position the drape on an object (see fig 4G; para [0026]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Capote in view of Rogers and further in view of Adams to add at least one visible marking designed to mark said distal opening of said sheath and use said marking during insertion of the extension of the surgical device to guide orientation of said surgical drape relative to said extension, as in Adams, in order to assist with use of the drape for proper positioning on an objection.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Rogers (US 2013/0167847) and Adams (US 2011/0041995A1) (with respect to claim 1) and further in view of Lund (US 2008/0119803).
	With respect to claim 5, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 1) but does not disclose that a length of said surgical drape when axially collected is at least 50% smaller than the length of said axially collected surgical drape in an axially extended state.
	Lund, however, teaches a method of folding an article wherein the article can be a thin plastic film that is difficult to store in an unfolded configuration such as i.e. a sheath (para [0077]) wherein the article is provided with z-folds (interpreted as being equivalent to accordion folds) to provide an axially collected configuration (the folds are interpreted as providing axial collection of the drape material) and fold the article into a compact configuration where the article is one-third of its original length (i.e. 66% smaller; para [0042]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the folds of the device of Capote in view of Rogers and further in view of Adams to provide a folded configuration where a length of said surgical drape when axially collected is at least 50% smaller than the length of said axially collected surgical drape in an axially extended state as taught by Lund in order to provide a compact configuration for storage prior to use.
	With respect to claim 6, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 1) but does not disclose that a volume 
	Lund, however, teaches a method of folding a device wherein the device can be a thin plastic film that is difficult to store in an unfolded configuration such as i.e. a sheath (para [0077]) wherein the device is provided with z-folds (interpreted as being equivalent to accordion folds) to provide an axially collected configuration (the folds are interpreted as providing axial collection of the drape material) and fold the device into a compact configuration where the device is one-third of its original length (i.e. 66% smaller; para [0042]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the folds of the device of Capote in view of Rogers and further in view of Adams to provide a folded configuration where a length of said surgical drape when axially collected is smaller than the length of said axially collected surgical drape in an axially extended state as taught by Lund in order to provide a compact configuration for storage prior to use.
	Lund does not, however, explicitly disclose that the volume of the drape when axially collected is at least 90% smaller than the volume of said surgical drape in an axially extended state. Lund does, however, teach that the device can be folded to be one third of the unfolded length or less (para [0044]). Also, Lund teaches folding not only along the length of the device but, also, providing additional folding to reduce other dimensions (para [0042]). Thus, Lund appreciates that the device can be folded to be 66% smaller than its original size or, even smaller than that. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the folds of the device .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Rogers (US 2013/0167847) and Adams (US 2011/0041995A1) (with respect to claim 1) and further in view of Orban, III et al (US 2006/0161137) (hereinafter “Orban”).
With respect to claim 16, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not 
Orban, however, teaches a drape 304 (ECM drape which is a disposable sterile drape assembly designed to establish a sterile barrier between the non-sterile ECM camera arm 
and the sterile field of the surgical procedure – para [0056]) which includes visual indicators 310 for positioning or locating the drape of an endoscope camera manipulator arm wherein the visual indicators include a patch 312 and a patch 314 which is a peel and stick patch (para [0057; fig 10D and 10F; peel and stick patch is interpreted as being a “sticker”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a visible marking as taught by Orban to the distal opening and/or distal end of the thin tubular flexible sheath of Capote in view of Rogers and further in view of Adams in order to assist with positioning or locating of the drape on an instrument arm.

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Rogers (US 2013/0167847) and Adams (US 2011/0041995A1) (with respect to claim 1) and further in view of Fischer et al (US 2011/0146694).
With respect to claim 18, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose that the device includes at least one proximal fastener positioned at an axial distance of at least 10 cm from said proximal opening aperture. 

Rogers does not, however, teach that the fastener is positioned at an axial distance of at least 10cm from the proximal opening aperture. This limitation is interpreted to mean that the fastener is provided on the drape at a location that is at least 10cm (approximately 3.9 inches) or more from the proximal opening. As shown in figure 2A of Rogers, the tab 14 located closest to end 11 is spaced away from the opening at end 11 such that excess drape material is provided beyond the tab which is expected to create an overhang when the tab is tightened for securement about the covered instrument. However, Rogers is silent as to the exact location of the tabs 14 with respect to the open end 11.
Fischer, however, teaches a drape configured as a flexible tube having two ends (para [0030]; drape 100) and a fastener (bandage 20) positioned at an axial distance of at least 10 cm 
With respect to claim 23, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose that said distal fastener is positioned within a distance of up to 15 cm from said distal opening. As shown in figure 1, however, the adhesive tape 46 is shown in a position directly adjacent to the perforated line which permits removal of tip 42 to provide an opening at second end 40. Additionally, Capote discloses that tape 46 can be used to “seal” the second end 40 after an instrument is positioned within the opening (para [0038]) which is interpreted to mean that the tape is used to close the opening (i.e. sealing the opening around an instrument closes the opening to prevent anything else from entering or exiting through the opening). Thus, it is expected that the tape 46 must be provided at a location that is directly adjacent and close to the opening at end 40 in order to facilitate sealing of second end 40. 
Fischer, however, teaches a drape configured as a flexible tube having two ends (para [0030]; drape 100) and a fastener (bandage 20) positioned within a distance of up to 15cm from about 12 cm or less from the end for a medium sized leg drape – para [0037]; the range of 0-12cm falls within the claimed range of 0-15cm).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the distal fastener on the device of Capote in view of Rogers and further in view of Adams so that the fastener is located within a distance of up to 15cm from the distal end of the drape (and thus no more than 15cm from the distal opening at the distal end), as taught by Fischer, in order to position the fastener adjacent to the distal opening in order to allow the fastener to provide a complete and tight seal and, furthermore, because rearranging parts of an invention involves only routine skill in the art.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Rogers (US 2013/0167847) and Adams (US 2011/0041995A1) (with respect to claim 1) and further in view of Al-Ali et al (US 2010/0317936).
With respect to claim 27, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that said thin tubular flexible sheath (protective cover 20 has a hollow elongated member 22 made from a pliable material –para [0036]; pliable materials are easily bent and flexible; the member 22 of cover 20 is formed as a tubular sheath as shown in fig 1; the material forming member 22 of cover 20 is interpreted as being thin because the loop members 28 and 30 are shown in figs 1 and 2a as having a thin cross-sectional shape in comparison to an 
	Capote does not, however, disclose that said surgical drape includes a visible marking on said sheath near said distal end and located on a circumferential portion of said sheath adjacent to said distal aperture. Adams, however, teaches this element because in Adams, the drape includes a hand with arrow indicia 412 near the distal end of the drape as shown in fig 4G to illustrate that the user’s hands are to be placed in the cuff 102 wherein the indicia is provided on the outer surface of the drape when in a tubular configuration as it is wrapped around an object and, therefore, is interpreted as being on a circumferential surface of the drape adjacent to the distal opening (as shown in fig 4G; para [0026]). It would have been obvious to one 
Capote also does not disclose that the center of the distal aperture is offset from the longitudinal axis of the sheath.
Al-Ali et al, however, teaches a sterile cover in figure 7 which includes an aperture that has a center that is offset from the longitudinal axis of the cover (see annotated fig 7 below).
ANNOTATED Fig 7 of Al-Ali et al (US 2010/0317936)

    PNG
    media_image1.png
    559
    1008
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the aperture at the distal end of the sheath of Capote in view of Jones and further in view of Adams so that the center of the distal aperture is offset from the longitudinal axis of the sheath, like the aperture in the cover of Al-Ali, in order 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/7/21 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s replacement drawing sheets have been fully considered and are sufficient to overcome the objections (which have been withdrawn) while new objections have been given as necessitated by Applicant’s amendments. Specifically, the original drawings filed 9/17/18 included the reference numerals 602, 603, 605 and 607, but these reference numerals have been removed from the drawings filed 6/7/21. It is suggested that the reference numerals either be added to the drawings or removed from the specification in order to overcome this deficiency.
	Regarding the specification, Applicant’s amendments have been noted and entered into the record. Applicant’s continued cooperation is requested, however, to correct any errors of which applicant may become aware of in the specification.
	Regarding the objections to the claims, Applicant’s amendments and the arguments on pages 11-12 of the Response have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments to the claims (see above).

	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 12-13 regarding the Capote reference have been noted. However, these arguments are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims. Specifically, the claim rejections under 35 USC 102 have been withdrawn and new rejections have been made under 35 USC 103 based on Capote in view of Rogers and Adams (see claim rejections above). Thus, Applicant’s arguments have been noted, but the claims are not patentable over the prior art of record for at least the reasons provided in the new claim rejections presented above.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 13-14 have been noted but these arguments are not persuasive since independent claim 12 is not patentable over the prior art of record as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786